Order entered August 4, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00823-CV

                             THE CITY OF DALLAS, Appellant

                                                V.

                                MARVA GEORGE, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-03991-C

                                           ORDER
       We GRANT appellant’s August 3, 2015 unopposed motion to abate interlocutory appeal

to finalize settlement, SUSPEND all appellate deadlines, and ABATE the appeal. The appeal

will be reinstated September 11, 2015 or upon motion to reinstate and dismiss or reinstate and

reset the deadlines, whichever occurs sooner.




                                                      /s/   CRAIG STODDART
                                                            JUSTICE